Sullivan, J. (dissenting).
In this personal injury action against the New York City Transit Authority, plaintiff, mugged and sexually assaulted in the passageway of a subway station by an unknown assailant, alleges that the passageway should have been closed due to the history of violent crime at that location and, further, that the Authority facilitated the incident by its negligent placement of construction materials in the passageway. Apparently, a metal plate had been left standing in a vertical position, thereby creating a secluded area in which the perpetrator was able to commit the assault without fear of detection. Since, under the prevailing law in this State, the Authority, absent a special relationship with plaintiff, concededly not present here, did not owe her a duty of protection from the criminal attack of a third party (Weiner v Metropolitan Transp. Auth., 55 NY2d 175), the Authority’s motion for summary judgment dismissing the complaint should have been granted.
The facts, basically uncontroverted, are fairly straightforward. On March 20, 1991, plaintiff, 22 years of age, left her place of employment at approximately 5:00 p.m., entered the 6th Avenue and 42nd Street subway station on her way home and proceeded in a southerly direction toward the PATH station at 34th Street through a long passageway, sometimes referred to in the record as the Sixth Avenue tunnel. As plaintiff walked past a stairway at 38th Street, she was jumped from behind, threatened with a knife, pulled some distance behind a vertical metal plate, forced to the ground and raped and robbed. She did not yell for help because her assailant, who eventually fled with plaintiff’s Walkman, $12 and some jewelry, threatened to stab her if she made a sound. At the Transit Authority’s direction, the tunnel was closed the next day.*
According to media accounts of the incident, which are part of this record, there were 30 felonies, including two rapes and one case of sexual abuse, committed in the tunnel in the preceding year. Media accounts also indicate that eight months before, after another rape there, the New York City Transit Authority Police Department had recommended the tunnel’s closing, a proposal which was approved by the local *242community board but never acted upon by the Metropolitan Transportation Authority before the incident in question because, as a crime/public safety issue, it was improperly joined with service-cut issues. It is also not disputed that sometime before March 20, 1991, the Transit Authority began to store in the tunnel, near the 38th Street stairway, construction materials, including a vertically positioned metal plate, which the assailant used to shield his conduct from view.
In opposing the Transit Authority’s motion for summary judgment, plaintiff argued that, though aware of the crime problem in the Sixth Avenue tunnel for some time, the Authority had taken no steps to close it or otherwise reduce the risk and, in fact, "affirmatively facilitated the rape” by storing construction materials in the secluded passageway. Summary judgment was denied on the ground that, while a municipal defendant enjoys immunity from suit if "official action involves the exercise of discretion”, the parties’ submissions were inadequate to permit a determination as to whether "the people responsible for placing the [construction] material” exercised "some judgment or discretion.” Thus, as the court framed the issue, the Transit Authority’s actions in storing construction materials in the passageway left open the question of whether it was entitled to governmental immunity for plaintiff’s injuries and consequent damages. Such ruling misconstrues Weiner (supra).
It is a well-established rule that, absent the existence of a special relationship between it and the claimant, a governmental entity such as the Transit Authority may not be held liable for the failure to provide adequate police protection. (See, Weiner v Metropolitan Transp. Auth., 55 NY2d 175, supra; Cuffy v City of New York, 69 NY2d 255.) As noted in Cuffy, "[The] rule is derived from the principle that a municipality’s duty to provide police protection is ordinarily one owed to the public at large and not to any particular individual or class of individuals.” (Supra, at 260, citing Moch Co. v Rensselaer Water Co., 247 NY 160.) Thus, a showing of a special relationship is required before a duty may be found to exist.
. The rationale for the rule lies in the principle that "the allocation of police resources implicates a governmental function for which a publicly owned carrier cannot be held liable, even though a private carrier could be held liable for a similar *243failure to allocate security personnel if that failure proximately resulted in a patron’s sustaining injury at the hand of a third party.” (Crosland v New York City Tr. Auth., 68 NY2d 165, 169, citing Weiner v Metropolitan Transp. Auth., 55 NY2d 175, supra.) Concededly, Weiner did not relieve publicly owned carriers from liability in every case of an assault by a third party on a passenger. As Weiner noted, "It is the specific act or omission out of which the injury is claimed to have arisen and the capacity in which that act or failure to act occurred which governs liability, not whether the agency involved is engaged generally in proprietary activity.” (55 NY2d, supra, at 182.)
Thus, it is clear that plaintiffs claims based on the Authority’s failure to take heed of its own police department’s recommendation and the local community board’s proposal to close the tunnel in light of the history of crimes committed there will not save this complaint since they involve no more, in essence, than an assertion of the Authority’s failure to provide police protection, albeit in a situation where the specific peril was known or should have been known. That circumstance, however, does not establish a special relationship. (See, e.g., Cuffy v City of New York, 69 NY2d 255, supra.)
Since plaintiff cannot assert the existence of a special relationship, she argues that the Authority, acting in a proprietary rather than governmental capacity, and thus stripped of its immunity, affirmatively facilitated the rape by storing construction materials in the passageway, purportedly in violation of its own rule. No such rule is identified. In any event, this "premises defect” claim is no more than an argument that the passageway would have been a much safer place had there been no construction materials there. It is, in effect, the same disguised police protection argument which was rejected by this Court in Rivera v New York City Tr. Auth. (184 AD2d 417; see, also, Farber v New York City Tr. Auth., 143 AD2d 112, 113; Calero v New York City Tr. Auth., 168 AD2d 659, lv denied 78 NY2d 864) and, in any event, fails on the issue of proximate cause as being too speculative as a matter of law. (Ascher v Garafolo Elec. Co., 113 AD2d 728, affd 67 NY2d 637; see also, Khodai v New York City Tr. Auth., 176 AD2d 524.)
Accordingly, I would reverse and grant the Authority’s motion for summary judgment dismissing the complaint.
*244Ross and Rubin, JJ., concur with Tom, J.; Murphy, P. J., and Sullivan, J., dissent in a separate opinion by Sullivan, J.
Order, Supreme Court, New York County, entered September 22, 1992, affirmed, without costs.

 The Transit Authority also closed, at the same time, on an emergency basis without holding a public hearing or seeking the approval of the Metropolitan Transportation Authority, 15 other passageways and entrances located in isolated areas of stations with high crime rates and low usage.